EPSTEIN vs. HYTE, MISC 19-000228

































 
 ELLEN R. EPSTEIN and JAY M. EPSTEIN, Trustees of Rosalyn P. Epstein Irrevocable Trust, Plaintiffs, v. BARTON HYTE, EDWARD O. NILSSON, ROSSANA FERRANTE, and STEPHEN LEVERONE, As They Are Members of The PLANNING BOARD of the TOWN OF MARBLEHEAD; and ROBERT P. JACOBS and ROBERT P. JACOBS, Trustee of The 11 Crown Way Realty Trust,  Defendants
 MISC 19-000228 
 FEBRUARY 1, 2021
NORFOLK, ss.
RUBIN, J.
JUDGMENT





  	On May 9, 2019, the Plaintiffs, Ellen S. Epstein and Jay M. Epstein, Trustees of Rosalyn  P. Epstein Irrevocable Trust, (the "Epsteins") filed a complaint pursuant to Chapter 40A, § 17,  challenging a decision of the Defendant Town of Marblehead Planning Board ("Planning  Board") approving a site plan special permit for a new single-family home on 11 Crown Way  ("Decision"). In the timely filed complaint, the Epsteins named as defendants, Barton Hyte,  Edward O. Nilsson, Rossana Ferrante, and Stephen Leverone, as they are members of The  Planning Board of the Town of Marblehead, and Robert P. Jacobs And Robert P. Jacobs, Trustee  of The 11 Crown Way Realty Trust ("Jacobs"). 




	On January 23 and 24, 2020, the parties appeared before this Court for trial. On July 29,  2020, the court heard closing arguments via video conference and took the case under  advisement. For the reasons set forth in the Court's Decision, and Findings of Fact and  Conclusions of Law, issued this same date, it is hereby 




	ORDERED, ADJUDGED, and DECREED that judgment hereby enters in FAVOR of  the Defendants Town of Marblehead Planning Board ("Planning Board"), its members, and  Robert P. Jacobs and Robert P. Jacobs, Trustee of The 11 Crown Way Realty Trust ("Jacobs") and AGAINST Ellen S. Epstein and Jay M. Epstein, Trustees of Rosalyn P. Epstein Irrevocable  Trust (the "Epsteins"). It is further




	ORDERED, ADJUDGED, and DECREED the Epstein's claims in their complaint  against the defendants Planning Board and the Jacobs are DISMISSED. It is further  




	ORDERED, ADJUDGED, and DECREED that the decision of the Planning Board  dated April 23, 2019, as filed with the Town Clerk, granting Jacobs site-plan approval to  construct a new single-family dwelling on the 11 Crown Way, is AFFIRMED. 




SO ORDERED.  





Home/Search 
Land Cases by Docket Number
Land Cases by Date  
Land Cases by Name



Commonwealth of Massachusetts. Trial Court Law Libraries. Questions about legal information? Contact Reference Librarians.